FILED IN
                                                                                                               14Ui COURT OF APPEALS
                                                                                                                     HOUSTON. TEXAS
Appellate Docket Number:          pl500268CR            1j
                                                                                                                      APEL£7_2M5_.__..
Appellate Case Style: Style:      Lanis Ray Hitt
                                                                                                                 HRISTOPHER ArPRINE1
                            Vs-   State of Texas                                                                            CLERK



Companion Case:




Amended/corrected statement:       Q

                                                   DOCKETING STATEMENT (Criminal)
                                               Appellate Court: J14th CourtofAppeals
                                     (to be filed in the court of appeals upon perfection of appeal under TRAP 32)

I. Appellant                                                              II. Appellant Attorney(s)

First Name:     Lanis                                                     lXl Lead Attorney
Middle Name:     Ray                                                      First Name:      Victoria                                         I

Last Name:       Hitt                                                     Middle Name:     i

Suffix: ~ ' JZ-         J                                                 Last Name:       Erfesoglou
Appellant Incarcerated?      •    Yes E3 No                               Suffix: [              ~
Amount of Bond:;                                                          I | Appointed               Q District/County Attorney
                                                                          |X]Retained                 • Public Defender
ProSe: Q
                                                                          Firm Name:           Victoria Erfesoglou, Attorney_at Law
                                                                          Address 1:       6525 Washington Avenue
                                                                          Address 2:

                                                                          City:            Houston

                                                                          State:   Texas                        Zip+4:     77007

                                                                          Telephone:       j713-25?-4738         ! ext.

                                                                          Fax:     p2-201-822f'ZZZZl
                                                                          Email:   yerfeso@gmail.com
                                                                          SBN:     24076370


                                                                                                                          Add Another Appellant/
                                                                                                                                Attorney




                                                                    Page 1 of5
III. Appellee                                                                      IV. Appellee Attorney(s)

FirstName:                                                                        [~1 Lead Attorney
Middle Name:      '.                                                              First Name:

Last Name:        !                __ _'_                                         Middle Name:         !

Suffix: J        ^11'                                                              Last Name:          T                                                  i


Appellee Incarcerated?         •   Yes •   No                                      Suffix: iZ~~Z
Amount of Bond:L                            \                                     |~~1 Appointed               £<3 District/County Attorney
ProSe: Q                                                                          f~l Retained                 |~1 Public Defender
                                                                                  Firm Name:               Harris CountyDistrictAttorneyOffice
                                                                                  Address 1:           J201 Franklin Street              "_
                                                                                  Address 2:           Misdemeanor Division^
                                                                                   City:               Houston

                                                                                   State:   Texas                             Zip+4:   77002
                                                                                   Telephone:                                   ext.

                                                                                  Fax:

                                                                                  Email:
                                                                                                                                        Add Another Appellee/
                                                                                   SBN:     r                                                  Attorney

V. Perfection Of Appeal, Judgment And Sentencing

Nature of Case (Subject matter                                                     Was the trial by:       Kl jury or • non-jury?
                                     Intoxication Offenses
or type of case):                                                                 Date notice of appeal filed in trial court: March4,_20J3
Type of Judgment: Jury Trial
                                                                                   If mailed to the trial court clerk, also give the date mailed :
Date trial court imposed or suspended sentence in opej^courtor date
trial court entered appealable order: February 3, 2015
Offense charged: DwHsTOffender BAC'.Qg                                 ~j         Punishment assessed: [1[80 Daysconfinement, suspended l^year CS

Date ofoffense: Julyl8j.'2014_ ^U                                                  Isthe appeal from a pre-trial order? • Yes |3 No
Defendant's plea: Not Guilty                                            J          Does the appeal involve the constitutionality or the validity of a
                                                                                   statute, rule or ordinance?
If guilty, does defendant have the trial court's certificate to appeal?
                                                                                  • Yes QNo
• Yes QNo

VI. Actions Extending Time To Perfect Appeal

Motion for New Trial:              • Yes        1No If yes, date filed:
Motion in Arrest of Judgment: • Yes             | No    If yes, date filed:
Other: ^Yes jg| No                                      Ifyes, date filed;                                 I

If other, please specify: |_


VII. Indigency Of Party: (Attach file-stamped copy of motion and affidavit)


Motion and affidavit filed:        lYes QNo            DNA          If yes, date filed: March 19,2015
Date of hearing: [                 177Z7]              K! NA
Date of order:         |   ~~77! DNA
Ruling on motion: • Granted • Denied ^ NA                           If granted ordenied, date ofruling:



                                                                            Page 2 of 5
VIII. Trial Court And Record


Court:    Court at Law No. 14                                                                 Clerk's Record:

County: Harris County                                                                         Trial Court Clerk: • District ^ County
Trial Court Docket Number (Cause no):                         1973657                         Wasclerk's record requested?    G3 Yes •      No
Trial Court Judge (who tried or disposed of the case):                                        If yes, date requested: Mar 19^2015
                                                                                              Ifno, date itwill be requested: [
First Name:       Michael                                                                     Were payment arrangements made with clerk?
Middle Name: R!_ " "                                                                                                              • Yes •    No • Indigent
Last Name:        Fields

Suffix:

Address 1:        1201 Franklin Street
                                                                   !i
Address 2:        11th floor

City:             Houston

State:    Texas                            Zip+ 4: 77002
Telephone:        713-755-5683                  ext.

Fax:      ,713-368-9281

Email:




Reporter's or Recorder's Record:
Is therea reporter's record? ^ Yes •                  No
Was reporter's record requested?           ^Yes QNo
Wasthe reporter's record electronically recorded? • Yes •                              No
If yes,date requested: Mar 19,2015                                  J
Were payment arrangements made with the court reporter/court recorder?                                Eg] Yes QNo • Indigent



IXl CourtReporter                           •          Court Recorder

d Official                                  U           Substitute



                                   •   -    -     -




First Name:       Serena

Middle Name:
                                                                   . . .   .   . . .




Last Name:        Pace

Suffix: '[~~
Address 1:        1201 FranklinStreet"                 .._.   ..   ,._




Address 2:        11th Floor

City:             Houston

State:    Texas                    ; Zip+ 4: 77002
Telephone:        713-755-5683 ~                ext.


Fax:      713-368-9281 7        7 J
Email:




                                                                                        Page 3 of 5
 IX. Related Matters


List any pending or past related appeals before this or any other Texas appellate court by court, docket number, and style.
Docket Number: '                                                                             Court: T

Style:      i

         Vs.     State of Texas




Signature ofcrjunseTfar Pro Se Party)                                                      Date: Aprif22, 2015
Vfc\vr\a Ty^mlou
Printed Name:                         0
                                                        _                                   stateBarNo: p^^
Electronic Signature: !                                                              j     Name:
         (Optional)


XI. Certificate of Service


The undersigned counsel certifies that this docketing statement has been served on the following lead counsel for all parties to the trial court's
orderor judgmentas follows on April22,2015                    j .




Signature orcounsel (or pro se party)                                  Electronic Signature:
                                                                              (Optional)


                                                                       State Bar No.:      24076370                |
Person Served:
Certificate of Service Requirements (TRAP 9.5(e)): A certificate of service must be signed by the person who made the service and must
state:
                                  (1) the date and manner of service;
                                  (2) the name and address of each person served, and
                                  (3) if the person served is a party's attorney, the name of the party represented by that attorney




                                                                        Page 4 of5
Please enter the following for each person served:

DateServed: April 22,2015          j
Manner Served: Certified Mail

First Name:      Alan

Middle Name:

Last Name:       Curry

Suffix: _ _ "~ 7j
Law Firm Name: Harris County DAO
Address 1:       1201 Franklin

Address 2:       Suite 600

City:            Houston
State    Texas                    \ Zip+4: ,77002
Telephone:       713-755/5800          ext.   ~_~7!
Fax:

Email:




                                                      Page 5 of 5